COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Terr’l La’yonne Mark, Relator

Appellate case number:      01-15-00582-CV

Trial court case number:    14-DCV-214998

Trial court:                387th District Court of Fort Bend County

       On July 7, 2015, relator, Terr’l La’yonne Mark, filed a petition for a writ of
mandamus seeking to compel the respondent trial court to enter an order granting his
motion to transfer venue, filed on March 31, 2015, of the underlying suit affecting the
parent-child relationship from Fort Bend County to the 322nd District Court of Tarrant
County, where he filed a divorce petition under Cause No. 322-571873-15. The Court
requests a response to the petition for writ of mandamus by any real party in interest. See
TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed within 30 days from the
date of this order. See TEX. R. APP. P. 2, 52.4.

       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                     Acting individually     Acting for the Court

Date: July 9, 2015